DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 26 April 2022 containing amendments to the claims and remarks.
Claims 1-13 are pending.
The previous objection with respect to claims 1 and 13 is withdrawn in view of Applicant’s amendments to the claims.  Likewise, the previous rejection of claims 1-13 under 35 U.S.C. 102(a)(1) is withdrawn in view of Applicant’s remarks.
The previous rejection of claims 1, 3, 6, 8, and 10 under 35 U.S.C. 112(b) is maintained.  The rejection follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3, 6, 8, and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 1, 3, 6, 8, and 10, it is not at all clear what is meant by “a skin depth of wavelength of the incidental light” (claims 1, 6, and 8) or “2 skin depths to 3 skin depths” (claims 3 and 10).
Allowable Subject Matter
Claims 1, 6, and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action.
Claims 2-5, 7, and 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claims 1-13, Examiner finds Han (US 2013/0003066) to be the closest related prior art reference.  Han discloses an acousto-optic device (and associated method for making such device) comprising an acousto-optic medium 10 having a multi-layer nanostructure comprising a first layer 12 formed from a first material 12a, a second layer 13 formed from a second material 13a and a third material 13b that are alternately arranged and have different dielectric constants, and a third layer 15 formed from a fourth material 15a (see Han, Fig. 1; and paragraph [0056]).  At least one of the first through fourth materials 12a, 13a, 13b, and 15a may be formed from TiN, ZrN, or HfN (see Han, paragraphs [0059] to [0063]).  In operation, a sonic wave generator 16 is configured to generate sonic waves that propagate through the acousto-optic medium 10 to cause a local refractive index of the acousto-optic medium 10 to vary (see Han, paragraph [0067]).  The acousto-optic medium 10 is configured to be used as a waveguide (see Han, paragraph [0068]).  However, Han does not disclose or otherwise suggest wherein a thickness of the second layer 13 is less than a wavelength of an incidental light and a thickness of the first layer 12 is larger than a wavelength of incidental light.  Thus, Examiner finds Applicant’s claims 1-13 patentable over the disclosure of Han.

Response to Arguments
Applicant’s arguments filed 26 April 2022 have been fully considered but they are not persuasive.
Examiner understands Applicant’s argument to be:
As described under the “claim interpretations” section, each claim term that is alleged to be indefinite includes recognized terms and concepts known and understood in the art.

With respect to Applicant’s argument, the “claim interpretation” section of the previous Office Action was provided for clarity of the record and to give context to Examiner’s interpretation of otherwise unclear and indefinite claim terms.  The indefiniteness rejection is being maintained because “light” is a stream of photons, i.e. an intangible thing, that does not have “skin.”  Thus, because “light” does not have “skin,” then it is indefinite to recite limitations to a “skin depth” of light.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771